Taylor^ C. J.
Several decisions have taken place utider the act of 1790, c. 3, § 9, allowing amendments in a greater latitude than the present application. In the Case of Davis v. Evans,* the declaration was amended after the allowance of a special demurrer. In M'Clure v. Burton and others, decided at the same Term, the names of two Defendants, inserted in the writ but not parties to the deed declared on, were permitted to be struck out, after the variance was pleaded. The act goes further than any of the British statutes; and the construction agreed upon by the Court and which they still think the proper one, is, that any thing may be amended at any time. This is expressly authorised by the best sentence of the act. The amendment was properly allowed in this case, hut the Plaintiff must pay the costs, up to the time when the order was made.
The other Judges concurred.†

1 L. Rep. 499.